Citation Nr: 0804779	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-02 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral fallen arches. 


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to August 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran's service-connected bilateral fallen arches are 
productive of no more than a symptomatic condition.


CONCLUSION OF LAW

For the entire appeal period, the criteria for an evaluation 
in excess of 10 percent for bilateral fallen arches have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5277 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.     
    
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.    

Further, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course 
of the rating period on appeal, assignment of staged ratings 
would be permissible.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  
  
In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  

These regulations, and the prohibition against pyramiding in 
38 C.F.R. § 4.14, do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  

A finding of functional loss due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant."  38 C.F.R. § 4.40.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The Board observes that the words "moderate," "moderately 
severe," and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are equitable and just.  38 C.F.R. § 4.6.

The veteran asserts that her disability is more severe than 
currently evaluated.  During the April 2006 RO hearing, she 
complained of pain and stated that she was restricted to 
wearing tennis shoes.  She also noted that her feet were 
swollen and inflamed.  
   
The veteran's bilateral fallen arches have been evaluated as 
10 percent disabling under DC 5277 which provides a 10 
percent evaluation for a symptomatic condition secondary to 
many constitutional conditions, characterized by atrophy of 
the musculature, disturbed circulation, and weakness.  38 
C.F.R. § 4.71a, DC 5277. 

During the December 2004 VA examination, she complained of 
pain, stiffness, burning sensation, fatiguability, and lack 
of endurance.  She noted that she worked as a hairdresser and 
was on her feet about fifteen hours a day which caused 
discomfort.  She wore shoes inserts for arch support.  

On physical examination, the right big toe had a tiny amount 
of callus on the plantar surface.  For the left foot, active 
dorsiflexion was measured as zero to 13 degrees, and passive 
dorsiflexion was measured as 28 degrees.  Plantar flexion, 
active and passive, was measured as zero to 30 degrees.  For 
the right foot, active dorsiflexion was measured as zero to 
30 degrees; passive motion was measured as zero to 28 
degrees; and plantar flexion was measured as zero to 30 
degrees.  

The examiner noted that pain did not affect the range of 
motion.  There was no edema, instability, weakness, or 
tenderness.  There were no major calluses or breakdown, or 
usual shoe wear patterns were noted.  There was no hammertoe, 
abnormal arch, or clawfoot.  Whenever the veteran stood up, 
the arch, although low, was still intact.  The weightbearing 
and nonweightbearing alignment of the Achilles tendon was 
normal bilaterally.  Minimal hallux valgus was noted.  There 
was no ankle inversion or eversion.  

In May 2006, the veteran underwent a second VA examination 
where she complained of mild functional impairment on 
standing and walking.  Physical examination, revealed no 
deformity.  There was no malalignment of the Achilles tendon 
either weightbearing or nonweightbearing.  

She was noted with mild, bilateral hallux valgus, but it was 
not symptomatic.  She did not have any forefoot or midfoot 
malalignment, and there was no evidence of abnormal wear.  
There were no callosities.  Tenderness was noted on the 
plantar fascia of both feet.  She was diagnosed with 
bilateral plantar fasciitis.  The examiner stated that the 
veteran did not have flatfeet but that she did have pain 
coming from the plantar fasciitis.  

The examiner further stated that during a flare-up, the 
veteran could have further limitation in range of motion and 
amount of pain in functional capacity, but the examiner was 
unable to estimate the additional loss of range of motion and 
amount of pain in functional capacity during a flare-up 
without resorting to mere speculation.

The veteran's VA and private treatment records are consistent 
with the findings in the VA examinations.  In February 2007, 
her private physician submitted a statement adding that the 
foot disability prevented her from providing income in her 
field.         

Based on the above medical evidence, the Board finds that the 
bilateral fallen arches do not warrant a high rating.  The 
veteran is currently receiving the maximum rating under DC 
5277.  The Board has considered whether the veteran's 
disability would warrant a higher evaluation under other 
diagnostic codes pertaining to the feet.  However, she does 
not have acquired flat foot, claw foot, malunion or nonunion 
of the tarsal or metatarsal bones, or moderately severe foot 
injury to warrant an evaluation under DCs 5276, 5278, 5283, 
or 5284.  See 38 C.F.R. § 4.71a, DC 5276, 5278, 5283, 5284.  

Even with consideration of her subjective complaints and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, the preponderance 
of the evidence establishes that the bilateral fallen arches 
are productive of less than moderately severe impairment.    
  
In addition, the Board has considered the veteran's 
statements and sworn testimony.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to her through her senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although her statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. at 494-95; Miller 
v. Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, 
disability ratings are made by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity as determined by the clinical evidence of record.  
The Board finds that the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.

The Board has also considered whether staged ratings are 
appropriate but finds no distinct time periods where the 
veteran's symptoms warrant a different rating.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  As 
the preponderance of the evidence does not support an 
increased rating, the "benefit-of-the-doubt" rule does not 
apply, and the appeal is denied.  

Additionally, the evidence does not reflect that the 
disabilities at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  She was also asked to submit evidence and/or 
information in her possession to the RO.  

To the extent that additional notice is needed under the 
guidance of Vazquez-Flore, the Board notes that the veteran 
was given notice of what type of information and evidence she 
needed to substantiate her claim for an increased rating as 
this is the premise of the claim in a March 2006 Dingess 
letter.  It is therefore inherent in the claim that she had 
actual knowledge of the rating element of her claim.  

In that same letter, she was provided with notice that 
disability ratings were assigned a rating from 0 to 100 
percent under the schedule for evaluating disabilities as 
published in the Code of Federal Regulations, that disability 
ratings may be assigned at other levels, and that the nature 
and symptoms, severity and duration, and impact on employment 
were considered in determining disability ratings.  

Further, the veteran was informed that she should provide 
evidence reflecting the level of her disability, and provided 
examples of the type of evidence she could submit.  In fact, 
additional evidence was submitted and considered in rendering 
the decision.  She was also notified of the type of evidence 
necessary to establish an effective date for the disability 
on appeal; however, any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

Although the Dingess letter was not sent before the initial 
RO decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of a June 2007 supplemental statement of the 
case after the notice was provided.  

Thus, while the timing of the Vazquez-Flores elements is 
presumed to be prejudicial, VA has overcome the burden of 
prejudicial error by giving the veteran actual notice of what 
was needed to support her claim.  The purpose behind the 
notice requirement has been satisfied and she has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Specifically, the RO has 
obtained VA and private treatment records.  

In addition, the appellant was afforded a VA medical 
examination in December 2004 and May 2006.  Significantly, 
she has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral fallen arches is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


